         Case 1:20-mc-00249-AJN Document 27 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   2/17/21
SOUTHERN DISTRICT OF NEW YORK


  Caballero,

                         Plaintiff,
                                                                                  20-mc-249 (AJN)
                  –v–
                                                                                  ORDER
  FARC.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On February 4, 2021, Plaintiff submitted a motion for writ of execution. Dkt. No. 22.

The Court granted Plaintiff’s request to keep that motion and the accompanying exhibits under

seal. Dkt. No. 23. Plaintiff submitted a letter on February 11, 2021 informing the Court that the

amount of Plaintiff’s outstanding balance on his judgment reflected in the motion is incorrect,

and that after recent collections, those amounts should be reduced to those reflected in Plaintiff’s

letter. Dkt. No. 23. The Court takes notice of these amounts. Plaintiff is instructed to submit a

Proposed Order granting his February 4, 2021 motion for the writ of execution with the correct

amounts stated.

       Moreover, as to Plaintiff’s February 9, 2021 motion for a writ of execution, Plaintiff is

instructed to submit a memorandum in support of his argument that the entities listed therein are

agents or instrumentalities of Defendant (other than those for which the Court has already made

that determination). Plaintiff is instructed to provide the Court with evidence in support of its

argument (or direct the Court to the portions of its expert witness’s testimony, Dkt. No. 9,

Exhibits 1-4, wherein these entities are discussed), if any such evidence is available. Plaintiff
         Case 1:20-mc-00249-AJN Document 27 Filed 02/17/21 Page 2 of 2




should also submit with that memorandum a Proposed Order granting the motion for a writ of

execution with the correct amounts stated.

        Finally, the Court erroneously filed the Order at Dkt. No. 23 on the public docket. The

Court respectfully directs the Clerk of Court to strike Dkt. No. 23 from the docket but retain

the summary docket text for the record. The Court will subsequently file the document under

seal.

        SO ORDERED.

 Dated: February 16, 2021
        New York, New York
                                                  ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
